Citation Nr: 1507749	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  07-33 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a sinus disability.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).

3.  Entitlement to an increased evaluation for the service-connected psychiatric disorder, currently rated as 70 percent disabling.

4.  Entitlement to an increased disability rating for the service-connected residuals of a left trigeminal (fifth cranial nerve) injury, currently rated as 30 percent disabling.

5.  Entitlement to a compensable disability rating for the service-connected residuals of a left malar fracture.

6.  Entitlement to a compensable disability rating for the service-connected deviated septum.  



REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The appellant service on active duty in the United States Army from November 1992 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of January 2007, August 2007, November 2008, and December 2009 of the Nashville, Tennessee, Regional Office (RO), of the Department of Veterans Affairs (VA).

In a February 2011 decision, the Board reopened a previously denied claim of service connection for a sinus disability and remanded that issue, along with the issues on appeal of entitlement to a TDIU, entitlement to an increased rating for the service-connected psychiatric disorder, residuals of a left trigeminal injury and residuals of a left malar fracture.  The February 2011 Board decision granted an increased rating for the service-connected headaches to 50 percent, and that issue is no longer before the Board at this time.

The Veteran was scheduled to appear for a Board hearing at the RO in November 2013 but he failed to report to the hearing and did not subsequently provide good cause for his failure to report.  

The issue(s) of entitlement to service connection for sinusitis, entitlement to a TDIU, and the increased rating claims for the service-connected psychiatric disorder and deviated septum are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left trigeminal (fifth cranial nerve) injury has never been manifested by complete paralysis.

2.  The Veteran's left malar fracture is manifested by no more than slight displacement of the maxilla.  

3.  For the period covered by this claim, the Veteran's deviated septum is not productive of complete obstruction on one side.

4.  The Veteran does not have chronic sinusitis; but the evidence is in relative equipoise as to whether the Veteran has a current chronic rhinitis disability that is as likely as not related to the in-service facial injury.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 30 percent for the service-connected left trigeminal nerve injury have not been met at any time during the period covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8205 (2014).

2.  The criteria for the assignment of a compensable rating for the service-connected residuals of a left malar fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9916 (2014).

3.  The criteria for the assignment of a compensable rating for the service-connected deviated septum have not been met during the period covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6502 (2014).

4.  A sinus disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  Resolving all doubt in the Veteran's favor, rhinitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. § 3.159 (2014). 

As required, upon receipt of a complete or substantially complete application for benefits, the RO sent a pre-adjudication notice letter to the Veteran in November 2004 regarding how to substantiate a TDIU claim; and in April 2007, prior to the initial adjudication of the increased rating claims for adjustment disorder with depression, residuals left trigeminal 5th cranial nerve injury and residuals of left malar fracture.  A June 2008 letter provided notice to the Veteran of the assignment of initial disability ratings and effective dates when service connection is granted.  An additional notice letter was sent to the Veteran in May 2009 (regarding the claim for service connection for chronic nasal airway obstruction with a deviated septum), followed by readjudication of the appeal in several supplemental statements of the case, with the most recent issued in November 2012.  These letters collectively notified the claimant and his or her representative of all information, and any medical evidence or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters, in accordance with 38 C.F.R. § 3.159(b)(1), informed the claimant of any information and evidence not of record (1) what is necessary to substantiate the claims; (2) what type of evidence that VA will seek to provide; and (3) and what evidence the claimant is expected to provide. 

Likewise, the June 2008 letter notified the Veteran of all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  VA has obtained service treatment records to the extent available, VA and private records identified by the Veteran to the extent available, as well as records associated with his Social Security Administration (SSA) claim for benefits.  VA has assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions.  The Veteran was afforded an opportunity to give testimony before the Board.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file and the Veteran has been notified of any records that were not available; and the Veteran has not contended otherwise.  

This case was previously before the Board in December 2011, at which time it was remanded for further development.  All development directed by the Board's prior remand in this case appears to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


II.  Service Connection - Rhinosinusitis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Records from 2004 through 2008 show that the Veteran had chronic rhinosinusitis, nasal congestion, and marked swelling of nasal turbinates.  See VA February 2004 outpatient treatment record.  

A July 2006 VA CT scan revealed acute minimally displaced fracture of the left nasal bone; and, post-surgical changes to the left sided facial bones.  

VA outpatient treatment records from 2007 show that the Veteran was treated with medication for allergic rhinitis.  Outpatient records from July 2008 show that the Veteran had markedly swollen inferior turbinates with good response to decongestion and septal deviation to the left.  A sinus CT revealed inferior turbinate hypertrophy, no evidence of sinus disease, hardware in good position and no impingement of the sinus cavities.  The assessment was nasal airway obstruction with septal deviation.  

In 2008, the Veteran underwent extensive nasal surgery which included septoplasty, turbinate reduction and facial fracture reduction.  Subsequent x-rays and CT scans show that the Veteran does not have a chronic sinusitis.  

A VA CT scan from August 2010, located in the electronic record, shows surgical metal plates in the left premaxilla, malar region, and lateral wall of the left orbit.  There were no acute fractures at that time and sinuses were clear.  

AT a VA examination in October 2010, the Veteran reported a long history of allergies.  He reportedly developed sinus infections after his service-connected left facial fracture.  The report also refers to the August 2008 septoplasty and a left-sided turbinate reduction in March 2010.  The Veteran reported that he continues to have significant problems with crusting and sinus headaches.  He reportedly develops significant rhinorrhea, nasal congestion, sneezing, itchy, and watery eyes.  The examiner diagnosed chronic rhinosinusitis and a septal deviation and turbinate hypertrophy, and opined that it was at least as likely as not related to the in-service facial injury.  

By contrast, a March 2012 VA examination report finds that the Veteran had a an acute left nasal fracture as read and seen on a CT of the facial bones in 2001.  The examiner indicated that this information was located in the Veteran's chart, but the record is void of any such event, and the 2010 examiner, who indicated a review of the record, made no mention of a nose fracture in 2001.  

A December 2012 VA sinus series revealed no nasal septal deviation and the sinuses were normally developed and aerated.  There was no evidence of sinusitis.  

Here, the objective findings are in equipoise as to whether the Veteran has a chronic allergic rhinitis disability that is related to the in-service facial injury.  Objective findings on examination in October 2010 revealed allergic rhinitis and the examiner opined that it was related to the in-service facial injury.  Although the March 2012 examiner refers to a post-service nose fracture in 2001, the record is negative for corroborating evidence in this regard.  

In light of the foregoing, all doubt is resolved in the Veterans' favor and service connection for rhinitis is warranted.  

Regarding sinusitis, the objective findings, including the CT scans noted above, show that the Veteran does not have chronic sinusitis.  Although the Veteran has headaches, which he believes are a manifestation of sinusitis, the medical evidence of record suggests that the headaches, which are service-connected, are tension and/or migraine in nature.  Absent any objective signs of chronic sinusitis, service connection for sinusitis is not warranted.  


III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

The Veteran is competent to provide evidence of observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service-connected residuals of a left trigeminal (fifth cranial nerve) injury is currently rated as 30 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8205.  Diagnostic Code 8205 relates to paralysis of the cranial nerves.  Under DC 8205, 10, 30, and 50 percent ratings are warranted for moderate incomplete paralysis, severe incomplete paralysis, and complete paralysis, respectively. 38 C.F.R. § 4.124a.  A 'Note' below the criteria indicates that such ratings are "dependent upon relative degrees of sensory manifestation or motor loss."

In this case, to warrant the maximum schedular 50 percent rating, the Veteran's disability would have to be manifested by complete paralysis of the trigeminal (5th cranial) nerve.  

The evidence in this case shows that the Veteran does not have complete paralysis of the trigeminal nerve.  VA examinations in June 2007, September 2009, show that the Veteran's nerve impairment is wholly sensory, without motor deficit.  The Veteran has numbness on the left side of his face, but complete paralysis is not demonstrated.  Further, a VA examiner in March 2012 specifically indicated that the Veteran's trigeminal nerve injury results in no more than severe incomplete paralysis.  This is consistent with the Veteran's reports during a February 2012 dental examination that food falls out of his mouth sometimes and he may bite the inside of his cheek when he chews because of sensory deficit.  There is no contradictory evidence.  

The evidence in this case fits squarely into the criteria for the assignment of the currently assigned 30 percent rating for the service-connected trigeminal nerve injury.  As complete paralysis is not shown, an increased rating is not warranted.  

Regarding the service-connected residuals of a left malar fracture, that disability is rated by analogy pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9916, nonunion or malunion of the maxilla.  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  The Diagnostic Code 9916 best approximates with the anatomical localization and symptomatology of the Veteran's malar fracture residuals and that this disability is best evaluated under this Diagnostic Code.

Under Diagnostic Code 9611, malunion or nonunion of the maxilla warrants a compensable rating for moderate or severe displacement.  The Veteran's service-connected left malar fracture carries a noncompensable rating because no more than mild displacement of the maxilla is shown.  

According to VA examinations in June 2007 and September 2009, there is evidence of previous facial reconstructive surgery.  Physical examination showed that the uvula was midline, there was normal speech, and no facial asymmetry.  The tongue was midline.  X-rays revealed left facial/nasal fractures with post-operative changes.  The evidence did not reveal loss of motion of the temporomandibular joint or loss of substance body of the mandible.  

In August 2008, the Veteran underwent a septorhinoplasty and left inferior turbinate reduction because of nasal airway obstruction.  The Veteran had a depressed left nasal bone which required osteotomies and lateralization.  On the right side, the Veteran had an adhesion between the septum and the medial aspect of the middle turbinate.  He also had a high septal deviation to the right side.  

A September 2009 dental examination notes the Veteran's complaints of pain while eating on the left side, but did not report any limitation of motion of the jaw function.  The only bone loss noted on examination was alveolar in nature consistent with a history of chronic periodontitis.  

VA examinations in October 2010 and February 2012 continue to show that the Veteran's functional impairment due to his facial injury on the left is minimal, if any.  The Veteran reported that food falls out of his mouth sometimes and he may bite the inside of his cheek when he chews because of sensory deficit.  However, there is no indication that the in-service injury caused any more than minimal displacement of the maxilla.  In fact, the examiner in February 2012 indicated that the only symptoms and manifestations that may be considered residuals of the left malar fracture would be the previously stated paresthesia of the left buccal mucosa; and, that there is no displacement between the malar and maxilla.  

The February 2012 examiner noted a loss of teeth, but in a March 2012 addendum report, the examiner indicated a review of the claims file, which documented a loss of teeth in 1992, prior to the in-service facial injury.  

A June 2012 VA facial CT scan showed no acute osseus abnormality.  There was no acute displaced facial bone fractures, and the microplates and screws associated with the left superolateral orbital rim and the left anterior maxilla were unchanged compared to a previous scan of August 2010.  

Based on the evidence in this case, a compensable rating for the service-connected malar fracture is not warranted.  The maxilla is no more than minimally displaced, if at all.  As such, a compensable rating under Diagnostic Code 9916 is not warranted.  

Furthermore, there is no other diagnostic code that would allow for a more analogous rating based on the Veteran's injury.  For example, the Veteran does not have osteomyelitis or osteoradionecrosis of his maxilla or mandible (Diagnostic Code 9900); the Veteran does not have a partial or complete loss of the mandible (Diagnostic Codes 9901 & 9902); there is no nonunion or malunion of the mandible (Diagnostic Codes 9903 & 9904); there is no limited motion of the temporomandibular articulation (Diagnostic Code 9905).  

Additionally, there is no loss of any of the following:  ramus (Diagnostic Codes 9906-9907), condyloid process (9908) cornoid process (9909), hard palate (9911 & 9912); and, the Veteran's loss of teeth (Diagnostic Code 9913) have been found unrelated to the service-connected disability.  Finally, as there is no finding of loss of 25 percent or more of the maxilla, a rating under Diagnostic Code 9914 and/or 9915 is not applicable.  

For these reasons, the preponderance of the evidence is against the claim and the assignment of a compensable rating for the service-connected malar fracture is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

The Veteran also seeks a compensable rating for the service-connected deviated septum.  That disability is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502.  Under that code, traumatic deviation of the nasal septum warrants a 10 percent rating when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

As noted above, the Veteran underwent a septorhinoplasty and left inferior turbinate reduction in August 2008 because of nasal airway obstruction.  The Veteran had a depressed left nasal bone which required osteotomies and lateralization.  On the right side, the Veteran had an adhesion between the septum and the medial aspect of the middle turbinate.  He also had a high septal deviation to the right side.  

The evidence of record, including VA examinations from September 2009, October 2010 and March 2012 shows that for the entire period covered by this claim, the Veteran's deviated septum was not manifested by 50 percent or more obstruction in either nasal passage.  

At the September 2009 examination, there was no purulent rhinorrhea, no nasal polyps and no turbinate hypertrophy.  There was no obstruction of the nares.  As such, the evidence weighs against the assignment of a compensable rating for the deviated septum and a compensable rating is not warranted at any time during the period covered by this claim.  

A VA CT scan from August 2010, located in the electronic record, shows surgical metal plates in the left premaxilla, malar region, and lateral wall of the left orbit.  There were no acute fractures at that time and sinuses were clear.  

The examiner in October 2010 noted an obvious external nasal deformity with depression in the glabellar region, which appeared to be secondary to the in-service facial trauma.  Otherwise, the nose was straight without any obvious twisted deformities.  

Contrary to the other examinations during the period covered by this claim, the October 2010 examiner found that the septum was deviated with s-shaped deviation.  There was high left-sided septal deviation and significant right inferior turbinate hypertrophy.  Left turbinate appeared normal.  Middle turbinate appeared normal and no purulent rhinorrhea was noted in the middle meatus.  The impression was chronic rhinosinusitis and a septal deviation and turbinate hypertrophy.  

The March 2012 VA examination indicated that the Veteran's nose was externally symmetrical without any obvious deformity.  The nasal septum was unobstructively positioned, and basically straight.  The nasal turbinates did not appear to be overly hypertrophied on examination but there was some mucosal congestion consistent with his allergic rhinitis.  Facial deformity was minimal.  

A December 2012 VA sinus series revealed no nasal septal deviation and the sinuses were normally developed and aerated.  There was no evidence of sinusitis.  

In summary, the evidence is mixed as to whether the Veteran's septum is actually deviated during the time period covered by this claim.  The Veteran underwent a surgical procedure in August 2008 to repair the deviation, and some of the findings since that time, as summarized above, indicate no deviation.  Regardless, even if there is still a nasal septal deviation, the preponderance of the evidence is against a finding of complete obstruction on one side or 50 percent obstruction bilaterally.  

As such, the criteria are not met for the assignment of a compensable rating for the service-connected deviated septum during the period covered by this claim and a compensable rating is not warranted for septal deviation.  

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the symptomatology and impairment caused by the Veteran's service-connected disabilities are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the 5th cranial nerve injury, malar fracture and deviated septum that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for these disabilities.  In this case, comparing the Veteran's disability level and symptomatology for each disability alone, to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate.  In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Moreover, under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no indication of an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, referral for consideration for extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for sinusitis is denied.

Service connection for allergic rhinitis is granted.  

A rating in excess of 30 percent for the service-connected left trigeminal nerve injury is denied.  

A compensable rating for the service-connected left malar fracture is denied.  

A compensable rating for the service-connected deviated septum is denied.  


REMAND

The Veteran seeks a disability rating in excess of 70 percent for the service-connected adjustment disorder with depression (psychiatric disorder); and he asserts that he is unemployable due to his service-connected disabilities.  The two issues are inextricably intertwined because a showing of total occupational impairment; i.e., unemployability, bears substantially on a claim for a psychiatric disability rating in excess of 70 percent.  See 38 C.F.R. § § 4.126, 4.130.

Several of the Veteran's treating VA doctors have provided memoranda indicating that the Veteran is likely unemployable due to his service-connected disabilities.  See March 2007 memo from Dr. G; March 2009 memo from Dr. P; July 2009 memo from Dr. C; April 2010 memo from Dr. P.  Despite these opinions, there remains some question as to whether the Veteran is actually unemployed.  A May 2014 Report of Contact reflects that the Veteran spoke with a VA employee and requested to reschedule his examination that was scheduled for May 9, 2014.  The Veteran reportedly missed the exam because he was on a fishing boat for work and has to live on the boat for several days at a time while he is working.  Based on the above evidence, it appears that the Veteran may well be currently working.  The extent of this work, and whether it is gainful employment is not known at this time.  As such, the TDIU claim, as well as the intertwined PTSD claim must be remanded so that the Veteran's employment status can be determined.  

Accordingly, the case is REMANDED for the following action:

1.  Properly notify the Veteran of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with his claim to TDIU, and request that he supply the requisite information.

2.  Request that the Veteran provide or authorize the release of any medical records, not already of record.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  When the above actions have been accomplished, to the extent possible, afford the Veteran a VA mental health examination by an appropriate examiner to determine the current nature and severity of his chronic adjustment disorder.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

Additionally, the examiner should provide an assessment of any functional impairment caused by the Veteran's chronic adjustment disorder, including any social and occupational impairment. 

4.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefits sought are not fully granted, the AOJ must furnish a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


